DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application 
2.	The application is a continuation of 17/128,771, filed on 12/21/2020, Patent No. 11,258,923 which is a continuation of 16/793,879, filed on 02/18/2020, Patent No. 10,904,406 which is a continuation of 16/133,124, filed on 09/17/2018, Patent No. 10,574,855 which is a continuation of 15/472,808, filed on 03/29/2017, and Patent No. 10,116,832.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an accepting unit”, “a first executing unit” and “a second executing unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: CPU or ASIC (see Specification, paragraphs 00128, 00130). It is noted that that the functions performed or controlled by CPU are disclosed in a manner that transforms the general CPU or the like to a special purpose CPU or the like programmed to perform the disclosed functions. That is, the various "unit" functions claimed are described in the specification in the form of prose and flow charts in a manner that provides sufficient structure. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
7.	A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. 	Claims 1-21 are rejected under provisional obvious type non-statutory double
patenting over U.S. Patent No. 11,258,923.

Claim 1 of the instant application and Claim 1 of US 11,258,923 are
summarized as below:
#
Current Application
17/587,709
#
US 11,258,923

Claim 1

Claim 1


A
A control method of an information processing device that is capable of performing communication by Wi-Fi® and communication by Bluetooth® and that includes at least one processor configured to execute the control method, the method comprising: 

A
A control method of an information processing device that is capable of performing communication by Wi-Fi® and communication by Bluetooth® and that includes at least one processor configured to execute the control method, the method comprising:

B
accepting a predetermined instruction based on a user operation to the information processing device;
B
accepting a predetermined instruction based on a user operation to the information processing device;

C
executing displaying processing that displays a predetermined screen based on a fact that the predetermined instruction is accepted in a state that a communication device is not connected by Wi-Fi® to an external device that is outside the communication device and outside the information processing device; and
C
executing displaying processing that displays a predetermined screen for associating a communication device with the information processing device based on a fact that the predetermined instruction is accepted in a state that the communication device is not connected by Wi-Fi® to an external device that is outside the communication device and outside the information processing device; and

D
executing, after the displaying processing is executed, communication processing that communicates, with the communication device by Bluetooth®, predetermined information for establishing a wireless connection of the communication device by Wi-Fi®.
D
executing, after the displaying processing is executed, communication processing that communicates, with the communication device by Bluetooth®, predetermined information for establishing a wireless connection of the communication device by Wi-Fi®.




As summarized, claim 1 of the pending application has been less broad terms
than the claim 1 of US 11,258,923. Thus, it is a statutory type (35 U.S.C. 101) Double
Patenting rejection.
	Claim 2 is similar to claim 2 of prior U.S. Patent No. 11,258,923.

Claim 3 is similar to claim 3 of prior U.S. Patent No. 11,258,923.

Claim 4 is similar to claim 4 of prior U.S. Patent No. 11,258,923.

Claim 5 is similar to claim 5 of prior U.S. Patent No. 11,258,923.

Claim 6 is similar to claim 6 of prior U.S. Patent No. 11,258,923.

Claim 7 is similar to claim 7 of prior U.S. Patent No. 11,258,923.

Claim 8 is similar to claim 8 of prior U.S. Patent No. 11,258,923.

Claim 9 is similar to claim 9 of prior U.S. Patent No. 11,258,923.

Claim 10 is similar to claim 10 of prior U.S. Patent No. 11,258,923.

Claim 11 is similar to claim 11 of prior U.S. Patent No. 11,258,923.

Claim 12 is similar to claim 12 of prior U.S. Patent No. 11,258,923.

Claim 13 is similar to claim 13 of prior U.S. Patent No. 11,258,923.

Claim 14 is similar to claim 14 of prior U.S. Patent No. 11,258,923.

Claim 15 is similar to claim 15 of prior U.S. Patent No. 11,258,923.

Claim 16 is similar to claim 16 of prior U.S. Patent No. 11,258,923.

Claim 17 is similar to claim 17 of prior U.S. Patent No. 11,258,923.

Claim 18 is similar to claim 19 of prior U.S. Patent No. 11,258,923.

Claim 20 is similar to claim 20 of prior U.S. Patent No. 11,258,923.

Claim 21 is similar to claim 17 of prior U.S. Patent No. 11,258,923

Claim 19 of the instant application and Claim 18 of US 11,258,923 are
summarized as below:

Claim 19
Current Application
17/587,709

Claim 18
US 11,258,923


	US 11,258,923	

A
An information processing device that is capable of performing communication by Wi-Fi® and communication by Bluetooth® and that includes at least one processor configured to execute the control method, the information processing device comprising:
A
An information processing device that is capable of performing communication by Wi-Fi® and communication by Bluetooth® and that includes at least one processor configured to execute the control method, the information processing device comprising:


An information processing device that is capable of performing communication by Wi-Fi® and communication by Bluetooth® and that includes at least one processor configured to execute the control method, the information processing device comprising:

B
an accepting unit configured to accept a predetermined instruction based on a user operation to the information processing device;
B
an accepting unit configured to accept a predetermined instruction based on a user operation to the information processing device;


an accepting unit configured to accept a predetermined instruction based on a user operation to the information processing device;

C
a first executing unit configured to execute displaying processing that displays a predetermined screen based on a fact that the predetermined instruction is accepted in a state that the communication device is not connected by Wi-Fi® to an external device that is outside the communication device and outside the information processing device; and
C
a first executing unit configured to execute displaying processing that displays a predetermined screen for associating a communication device with the information processing device based on a fact that the predetermined instruction is accepted in a state that the communication device is not connected by Wi-Fi® to an external device that is outside the communication device and outside the information processing device; and 





D
a second executing unit configured to execute, after the displaying processing is executed, communication processing that communicates, with the communication device by Bluetooth®, predetermined information for establishing a wireless connection of the communication device by Wi-Fi®.
D
a second executing unit configured to execute, after the displaying processing is executed, communication processing that communicates, with the communication device by Bluetooth®, predetermined information for establishing a wireless connection of the communication device by Wi-Fi®.














As summarized, claim 19 of the pending application has been less broad terms than the claim 18 of US 11,258,923. Thus, it is an obvious type non-statutory type (35 U.S.C. 101) Double Patenting rejection.
	The difference between the present application and US Patent 11,258,923 is that the present application is missing “associating a communication device with the information processing device”. However, such omission is obvious to one of ordinary skill in the art because all of the other limitations are the same.

Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moriya (US 9,588,719) discloses a wireless communication standard called Wi-Fi Direct® is known. Wi-Fi Direct is one of wireless communication standards (Wi-Fi) certified by Wi-Fi alliance, which enables a terminal to directly connect to another terminal to transmit/receive data without an access point used in a normal Wi-Fi connection method.
Serita et al. (US 2016/0323801) discloses an information processing device includes a control unit. The control unit performs control of making a display unit display, as route information, relations between a plurality of information processing devices and routes related to wireless communication in a network in which the plurality of information processing devices are interconnected by the plurality of information processing devices performing the wireless communication in a one-to-one manner.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675